  Case 17-27826       Doc 73    Filed 04/30/20 Entered 04/30/20 13:52:28           Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS

 In Re:                                          Case No. 17-27826

 Guy C. Fitzer
                                                 Chapter 13
  dba Fitzer Trucking, Inc.

 Debtor.                                         Hon. Judge LaShonda A. Hunt

AGREED ORDER ON MOTION TO MODIFY AUTOMATIC STAY AND CO-DEBTOR
 STAY FILED BY US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
  THE CABANA SERIES IV TRUST AS TO PROPERTY LOCATED AT 13001 W
                  HALEY ROAD, MANHATTAN, IL 60442

    This matter having come before the Court upon the Motion to Modify Automatic Stay and
Co-Debtor Stay filed herein by the secured creditor, U.S. Bank Trust National Association as
Trustee of the Cabana Series IV Trust, (“Movant”) and it appearing to the Court that parties have
agreed to a course of action which will permit the continuation of the automatic stay and co-
debtor stay conditioned upon certain provisions incorporated herein for the protection of Movant:

   1. The Chapter 13 plan filed herein on behalf of the Debtor provided that said Debtor was to
      make regular monthly payments to Movant outside of the Plan in a regular monthly
      fashion regarding property located at 13001 W HALEY ROAD, MANHATTAN, IL
      60442(“Property”).

   2. In breach of the terms of said Plan, the debtor failed to make certain of the regular
      monthly payments to Movant; said payments are currently in default for the months of
      January 2020 through April 2020 in the amount of $3,244.02 each as well as fees and
      costs of $1,231.00 for a total of $11,068.50 which includes a suspense balance of
      $3,138.58.


   3. In order to eliminate said post-petition delinquency, the Debtor hereby agrees to pay
      Movant and Movant hereby agrees to accept in the form of certified funds the following
      lump sum payments:

           a.   $9,837.50 on or before May 15, 2020
           b.   $246.20 on or before June 15, 2020
           c.   $246.20 on or before July 15, 2020
           d.   $246.20 on or before August 15, 2020
           e.   $246.20 on or before September 15, 2020
           f.   $246.20 on or before October 15, 2020
Case 17-27826       Doc 73     Filed 04/30/20 Entered 04/30/20 13:52:28          Desc Main
                                 Document     Page 2 of 2


  4. These lump sum payments are in addition to the regular monthly payment in the amount
     of $3,244.02. The next monthly payment will be due May 1, 2020.

  5. All payments, stipulated and ongoing monthly payments, are to include the Debtor’s
     account number and should be sent to:

      BSI Financial Services
      314 S. Franklin Street
      Titusville, PA 16354

  6. In the event that said Debtor should fail to make two (2) post-petition monthly mortgage
     payments or stipulated payments referenced above, Movant shall give fourteen (14) days’
     notice to Debtor’s counsel and to the Debtor; and thereafter Movant shall file a Notice of
     Stay Modification with the Court and upon submission of said notice, without further
     hearing, the stay shall be automatically terminated providing Movant with relief from
     stay and co-debtor stay.

DATED:                                         ENTER


                                               Hon. Judge LaShonda A. Hunt
                                               United States Bankruptcy Judge

/s/ Molly Slutsky Simons
Molly Slutsky Simons (OH 0083702)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant

/s/ Michelle E. Mandroiu
Michelle E. Mandroiu
David H. Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: 847.673.8600
Fax: 847.673.8636
cutlerfilings@gmail.com
